DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 09/01/2020. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 09/01/2020 are noted. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Each of Claims 1 to 20 has been analyzed to determine whether it is directed to any judicial exceptions.  


Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a non-transitory computer-readable medium having instructions stored therein in claims 1-8, a method of controlling an information processing apparatus in claims 9-14, and an information processing apparatus in claims 15-20. As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Step 2A, Prong 1
Each of Claims 1 to 20 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 20 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 8) recites a non-transitory computer-readable medium having instructions stored therein, which when executed by a computer (additional element) cause the computer to: 
provide a user with a first game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 

retrieve, when a purpose of the first game is achieved, a game content as a reward given to the user, the game content being usable in a second game different from the first game to progress the second game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 9 (and its dependent Claims 10 to 14) recites a method of controlling an information processing apparatus (additional element), the method comprising: 
providing a user with a first game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
displaying one or more pieces, each of the one or more pieces being movable in a predetermined direction according to a touch operation by the user (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG);; and 


Independent Claim 15 (and its dependent claims 16 to 20) recites an information processing apparatus comprising: 
circuitry (additional element); configured to: 
provide a user with a first game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), 
display one or more pieces, each of the one or more pieces being movable in a predetermined direction according to a touch operation by the user (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
retrieve, when a purpose of the first game is achieved, a game content as a reward given to the user, the game content being usable in a second game different from the first game to progress the second game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods 

As indicated above, each of independent Claims 1, 9, and 15 (and their respective dependent Claims) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 8, 10 to 14, and 16 to 20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 9, and 15 (and their respective dependent Claims 2 to 8, 10 to 14, and 16 to 20) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 9, and 17), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a computer, and broadly recited information processing apparatus and circuitry are generically recited in independent Claims 1, 9, and 15 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional 
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 9, and 15 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG. Accordingly, independent Claims 1, 9, and 15 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 


Step 2B

None of Claims 1 to 20 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a computer and broadly recited information processing apparatus and circuitry. These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Per Applicant’s specification, the additional elements are generic computing devices (paragraph [0081]).  Specifically, the claimed computer and/or information processing apparatus, may be implemented using a smart-phone, a tablet terminal, a personal computer or the like (paragraph [0081] of Applicant’s specification).  The recitation of the above-identified generic computer limitations in Claims 1 to 20 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 20 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 20 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 20 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 1 to 20 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0106858 A1 to Constable et al. (“Constable”). 

Regarding Claim 1, and similarly recited Claims 9 and 15, Constable discloses a non-transitory computer-readable medium having instructions stored therein, which when executed by a computer cause the computer to: 
provide a user with a first game (figs. 1A, 2A, 7D, [0031], [0034], [0037]-[0038] discloses providing a first game to a player); 
display one or more pieces, each of the one or more pieces being movable in a predetermined direction according to a touch operation by the user (figs. 1A, 2A, 7D, [0037]-[0038] discloses the wheels 130 spin when the player presses the spin button 136.  The player is able to enter the amount of lines 132 being bet on every time the wheels spin) (Each time the player presses the spin button, the reels are spun in one direction to determine an outcome of the game); and 


Regarding Claim 2, and similarly recited Claims 10 and 16, Constable discloses the non-transitory computer-readable medium according to claim 1, wherein the retrieved game content changes information that is set to a predetermined game content in the second game ([0040], [0041], [0051], [0076]).  

Regarding Claim 3, and similarly recited Claims 11 and 17, Constable discloses the non-transitory computer-readable medium according to claim 1, wherein the retrieved game content is usable only in the second game ([0034], [0035], [0044], [0045] discloses there is a first game and a second game which are different.  The first game is the game that a player plays to obtain an asset usable in the second game.  The asset is referred to as a "foreign asset" because it is not usable in the first game, which is the game that "gives" the asset to the player.).   



Regarding Claim 5, and similarly recited Claims 13 and 19, Constable discloses the non-transitory computer-readable medium according to claim 1, wherein the retrieved game content increases a speed of a predetermined game content in the second game ([0034], [0065] – [0076] discloses the first game is the game that a player plays to obtain an asset usable in the second game.  The asset is referred to as a "foreign asset" because it is not usable in the first game, which is the game that "gives" the asset to the player; the foreign asset may be any asset that the user may use for progress while playing the realm game).

Regarding Claim 7, Constable discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions further cause the computer to move, when a predetermined operation is performed by the user, the one or more pieces to approach achievement of the purpose of the first game (figs. 1A, 2A, [0038] discloses the wheels 130 spin when the player presses the spin button 136.  The player is able to enter the amount of lines 132 being bet on every time the wheels spin) (Each time the player presses the spin button, the reels are spun to determine an outcome of the game).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0106858 A1 to Constable et al. (“Constable”) in view of U.S. Patent Application Publication 2011/0269518 to Carbonaro et al. (“Carbonaro”).  

Regarding Claim 4, and similarly recited Claims 12 and 18, Constable discloses the non-transitory computer-readable medium according to claim 1, but does not explicitly disclose wherein the first game is a puzzle game.  In a related application, Carbonaro discloses a type of gambling game that could be a puzzle game (figs. 2-4 depicts displaying a plurality of puzzle pieces on a display screen of a gaming machine, the plurality of puzzle pieces being associated with a jigsaw puzzle, receiving a player's selection of one of the plurality of puzzle pieces via the display screen).  Constable discloses a gaming system for detecting that a player playing in a first game also has played a second game, where the first game is different from the second game.  Further, the method includes another operation for determining an asset for the second game that may be awarded for a required amount of progress made by the player in the first game, which could be a gambling game.  One would be motivated to incorporate the teachings of Carbonaro and modify the gaming system of Constable to combine known prior art elements to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify . 


Claims 6, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0106858 A1 to Constable et al. (“Constable”) in view of U.S. Patent 8,900,043 B1 to Elias et al. (“Elias”).

Regarding Claim 6, and similarly recited Claims 14 and 20, Constable discloses the non-transitory computer-readable medium according to claim 1, but fails to explicitly disclose wherein the instructions further cause the computer to adjust a difficulty level of the first game according to the retrieved game content.  

In a related invention, Elias discloses a computer-generated puzzle game.  Elias discloses wherein the instructions further cause the computer to adjust a difficulty level of the first game according to the retrieved game content (Col. 4:26-62, Col. 5:32-50 discloses restricting the number of tiles displayed based on a difficulty level and where a tile can have a limit on time, such as a bonus tile for the player to use during the game).  One would be motivated to incorporate the teachings of Elias and modify the gaming system of Constable to combine known prior art elements to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide difficulty game feature as disclosed in Elias with the gaming system of Constable in order to further enhance game play excitement, interest and interaction for all game players when playing the game. 

Regarding 8, Constable in view of Elias discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions further cause the computer to display a reference to achieve the purpose of the first game (Elias, figs. 3(a), 3(b) item 308 depicts pieces remaining feature that tells the player the number of pieces or tiles that have yet to be properly placed for the current puzzle).


Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715